American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share and per share data) Unaudited September 30 ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity Total securities Restricted stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Net Loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $ $ Demand deposits interest-bearing Money market deposits Savings deposits Time deposits Total deposits Short-term borrowings: Customer repurchase agreements Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Preferred stock, $5 par, 2,000,000 shares authorized, 1,000,000 shares outstanding at September 30, 2011 and none outstanding at September 30, 2010 - Common stock, $1 par, 20,000,000 shares authorized, 7,802,976 shares outstanding at September 30, 2011 and 6,126,374 shares outstanding at September 30, 2010 Capital in excess of par value Retained earnings Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Nine Months Ended September 30 September 30 Interest and Dividend Income: Interest and fees on loans $ Interest and dividends on securities: Taxable Tax-exempt Dividends 35 24 88 71 Other interest income 28 90 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 82 93 Interest on long-term borrowings 86 65 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities gains (losses), net - 67 ) 42 Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment 94 Bank franchise tax Core deposit intangible amortization 94 Foreclosed real estate, net ) (5
